Exhibit 10.18

CHASE                                    Credit Agreement




This agreement dated as of June __29___, 2015 is between JPMorgan Chase Bank,
N.A. (together with its successors and assigns, the "Bank"), whose address is
1020 North East Loop 410, San Antonio, TX 78209-1204, and U.S. GLOBAL INVESTORS,
INC. (individually, the "Borrower" and if more than one, collectively, the
"Borrowers"), whose address is 7900 Callaghan Road, San Antonio, TX 78229.


1.
Credit Facilities.



1.
Scope. This agreement governs Facility A, and, unless otherwise agreed to in
writing by the Bank and the Borrower or prohibited by any Legal Requirement (as
hereafter defined), governs the Credit Facilities as defined below. This
agreement amends and restates that certain Credit Agreement dated as of June 3,
2005. Advances under any Credit Facilities shall be subject to the procedures
established from time to time by the Bank. Any procedures agreed to by the Bank
with respect to obtaining advances, including automatic loan sweeps, shall not
vary the terms or conditions of this agreement or the other Related Documents
regarding the Credit Facilities.



2.
Facility A (Line of Credit). The Bank has approved a credit facility to the
Borrower in the principal sum not to exceed $1,000,000.00 in the aggregate at
any one time outstanding ("Facility A"). Credit under Facility A shall be
repayable as set forth in a Line of Credit Note executed concurrently with this
agreement, and any renewals, modifications, extensions, rearrangements,
restatements thereof and replacements or substitutions therefor.



3.
Commitment Fee. The Borrower shall pay to the Bank a commitment fee calculated
on the average daily unused portion of Facility A at a rate of 0.35% per annum
(based on a year deemed to be comprised of 360 days, unless the calculation
would result in a usurious interest rate, in which case interest will be
calculated on the basis of a 365 or 366 day year, as the case may be), payable
in arrears within fifteen (15) days of the end of each calendar quarter for
which the fee is owing. The Bank may begin to accrue the foregoing fee on the
date the Borrower signs or otherwise authenticates this agreement.



2.
Definitions and Interpretations.



1.
Definitions. As used in this agreement, the following terms have the following
respective meanings:



A."Account" means a trade account, account receivable, other receivable, or
other right to payment for goods sold or leased or services rendered.


B."Affiliate" means any Person which, directly or indirectly Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof. The Bank is under no circumstances to be deemed an Affiliate of
the Borrower or any of its Subsidiaries.


C."Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


D."Authorizing Documents" means certificates of authority to transact business,
certificates of good standing, borrowing resolutions, appointments, officer’s
certificates, certificates of incumbency, and other documents which empower and
authorize or evidence the power and authority of all Persons (other than the
Bank) executing any Related Document or their representatives to execute and
deliver the Related Documents and perform the Person's obligations thereunder.








--------------------------------------------------------------------------------

Exhibit 10.18

E."Collateral" means all Property, now or in the future subject to any Lien in
favor of the Bank, securing or intending to secure, any of the Liabilities.


F."Control" as used with respect to any Person, means the power to direct or
cause the direction of, the management and policies of that Person, directly or
indirectly, whether through the ownership of Equity Interests, by contract, or
otherwise. "Controlling" and "Controlled" have meanings correlative thereto.


G."Credit Facilities" means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1, if any, and those extended contemporaneously
with this agreement.


H."Distributions" means all dividends and other distributions made to any Equity
Owners, other than salary, bonuses, and other compensation for services expended
in the current accounting period.


I."Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


J."Equity Owner" means a shareholder, partner, member, holder of a beneficial
interest in a trust or other owner of any Equity Interests.


K."GAAP" means generally accepted accounting principles in effect from time to
time in the United States of America, consistently applied.


L."Intangible Assets" means the aggregate amount of: (1) all assets classified
as intangible assets under GAAP, including, without limitation, goodwill,
trademarks, patents, copyrights, organization expenses, franchises, licenses,
trade names, brand names, mailing lists, catalogs, excess of cost over book
value of assets acquired, and bond discount and underwriting expenses; and (2)
loans or advances to, investments in, or receivables from (i) any Affiliate,
officer, director, employee, Equity Owner or agent of the Borrower or (ii) any
Person if such loan, advance, investment or receivable is outside the Borrower's
ordinary course of business.


M."Legal Requirement" means any law, ordinance, decree, requirement, order,
judgment, rule, Sanctions, regulation (or interpretation of any of the
foregoing) of any foreign governmental authority, the United States of America,
any state thereof, any political subdivision of any of the foregoing or any
agency, department, commission, board, bureau, court or other tribunal having
jurisdiction over the Bank, any Pledgor or any Obligor or any of its
Subsidiaries or their respective Properties or any agreement by which any of
them is bound.


N."Liabilities" means all indebtedness, liabilities and obligations of every
kind and character of the Borrower to the Bank, whether the obligations,
indebtedness and liabilities are individual, joint and several, contingent or
otherwise, now or hereafter existing, including, without limitation, all
liabilities, interest, costs and fees, arising under or from any note, open
account, overdraft, credit card, lease, Rate Management Transaction, letter of
credit application, endorsement, surety agreement, guaranty, acceptance, foreign
exchange contract or depository service contract, whether payable to the Bank or
to a third party and subsequently acquired by the Bank, any monetary obligations
(including interest) incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations, rearrangements, restatements, replacements or
substitutions of any of the foregoing.








--------------------------------------------------------------------------------

Exhibit 10.18

O."Lien" means any mortgage, deed of trust, pledge, charge, encumbrance,
security interest, collateral assignment or other lien or restriction of any
kind.


P."Notes" means all promissory notes, instruments and/or contracts now or
hereafter evidencing the Credit Facilities.


Q."Obligor" means any Borrower, guarantor, surety, co-signer, endorser, general
partner or other Person who may now or in the future be obligated to pay any of
the Liabilities.


R."Organizational Documents" means, with respect to any Person, certificates of
existence or formation, documents establishing or governing the Person or
evidencing or certifying that the Person is duly organized and validly existing
in accordance with all applicable Legal Requirements, including all amendments,
restatements, supplements or modifications to such certificates and documents as
of the date of the Related Document referring to the Organizational Document and
any and all future modifications thereto approved by the Bank.


S."Permitted Investments" means (1) readily marketable direct obligations of the
United States of America or any agency thereof with maturities of one year or
less from the date of acquisition; (2) fully insured (if issued by a bank other
than the Bank) certificates of deposit with maturities of one year or less from
the date of acquisition issued by any commercial bank operating in the United
States of America having capital and surplus in excess of $500,000,000.00; (3)
commercial paper of a domestic issuer if at the time of purchase such paper is
rated in one of the two highest rating categories of Standard and Poor's
Corporation or Moody's Investors Service; (4) if there is no existing default
under this agreement or any other Related Document and to do so will not cause a
default under any of such agreements, corporate investments in Borrower's
proprietary account ("Proprietary Account") consistent with historical
practices; and (5) if there is no existing default under this agreement or any
other Related Document and to do so will not cause a default under any of such
agreements, acquisitions of or investments in other companies in an amount of up
to $5,000,000.00 in any calendar year ("Permitted Acquisitions").


T."Person" means any individual, corporation, partnership, limited liability
company, joint venture, joint stock association, association, bank, business
trust, trust, unincorporated organization, any foreign governmental authority,
the United States of America, any state of the United States and any political
subdivision of any of the foregoing or any other form of entity.


U."Pledgor" means any Person providing Collateral.


V."Property" means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.


W."Rate Management Transaction" means any transaction (including an agreement
with respect thereto) that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.


X."Related Documents" means this agreement, the Notes, applications for letters
of credit, all loan agreements, credit agreements, reimbursement agreements,
security agreements, mortgages, deeds of trust, pledge agreements, assignments,
guaranties, and any other instrument or document executed in connection with
this agreement or with any of the Liabilities.








--------------------------------------------------------------------------------

Exhibit 10.18

Y."Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.


Z."Sanctioned Country" means, at any time, a country or territory which is the
subject or target of any Sanctions.


AA."Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.


AB."Subsidiary" means, as to any particular Person (the "parent"), a Person the
accounts of which would be consolidated with those of the parent in the parent's
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of the date of determination, as well as any other
Person of which fifty percent (50%) or more of the Equity Interests is at the
time of determination directly or indirectly owned, Controlled or held, by the
parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.


AC."Tangible Net Worth" means total assets less the sum of Intangible Assets and
total liabilities.


2.
Interpretations. Whenever possible, each provision of the Related Documents
shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements. If any provision of this agreement cannot be
enforced, the remaining portions of this agreement shall continue in effect. In
the event of any conflict or inconsistency between this agreement and the
provisions of any other Related Documents, the provisions of this agreement
shall control. Use of the term "including" does not imply any limitation on (but
may expand) the antecedent reference. Any reference to a particular document
includes all modifications, supplements, replacements, renewals or extensions of
that document, but this rule of construction does not authorize amendment of any
document without the Bank’s consent. Section headings are for convenience of
reference only and do not affect the interpretation of this agreement. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP. Whenever the Bank's
determination, consent, approval or satisfaction is required under this
agreement or the other Related Documents or whenever the Bank may at its option
take or refrain from taking any action under this agreement or the other Related
Documents, the decision as to whether or not the Bank makes the determination,
consents, approves, is satisfied or takes or refrains from taking any action,
shall be in the sole and exclusive discretion of the Bank, and the Bank's
decision shall be final and conclusive.



3.
Conditions Precedent to Extensions of Credit.



1.
Conditions Precedent to Initial Extension of Credit under each of the Credit
Facilities. Before the first extension of credit governed by this agreement and
any initial advance under any of the Credit Facilities, whether by disbursement
of a loan, issuance of a letter of credit, or otherwise, the Borrower shall
deliver to the Bank, in form and substance satisfactory to the Bank:



A.Loan Documents. The Notes, and as applicable, the letter of credit
applications, reimbursement agreements, the security agreements, the pledge
agreements, financing statements, mortgages or deeds of trust, the guaranties,
the subordination agreements, and any other documents which the Bank may
reasonably require to give effect to the transactions described in this
agreement or the other Related Documents;








--------------------------------------------------------------------------------

Exhibit 10.18

B.Organizational and Authorizing Documents. The Organizational Documents and
Authorizing Documents of the Borrower and any other Persons (other than the
Bank) executing the Related Documents in form and substance satisfactory to the
Bank that at a minimum: (i) document the due organization, valid existence and
good standing of the Borrower and every other Person (other than the Bank) that
is a party to this agreement or any other Related Document; (ii) evidence that
each Person (other than the Bank) which is a party to this agreement or any
other Related Document has the power and authority to enter into the
transactions described therein; and (iii) evidence that the Person signing on
behalf of each Person that is a party to the Related Documents (other than the
Bank) is duly authorized to do so; and


C.Liens. The termination, assignment or subordination, as determined by the
Bank, of all Liens on the Collateral in favor of any secured party (other than
the Bank).


2.
Conditions Precedent to Each Extension of Credit. Before any extension of credit
governed by this agreement, whether by disbursement of a loan, issuance of a
letter of credit or otherwise, the following conditions must be satisfied:



A.Representations. The representations of the Borrower and any other parties,
other than the Bank, in the Related Documents are true on and as of the date of
the request for and funding of the extension of credit;


B.No Event of Default. No default, event of default or event that would
constitute a default or event of default but for the giving of notice, the lapse
of time or both, has occurred in any provision of this agreement, the Notes or
any other Related Documents and is continuing or would result from the extension
of credit;


C.Additional Approvals, Opinions, and Documents. The Bank has received any other
approvals, opinions and documents as it may reasonably request; and


D.No Prohibition or Onerous Conditions. The making of the extension of credit is
not prohibited by and does not subject the Bank, any Obligor, or any Subsidiary
of the Borrower to any penalty or onerous condition under, any Legal
Requirement.


4.
Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:



1.
Insurance. Maintain insurance with financially sound and reputable insurers,
with such insurance and insurers to be satisfactory to the Bank, covering its
Property and business against those casualties and contingencies and in the
types and amounts as are in accordance with sound business and industry
practices, and furnish to the Bank, upon request of the Bank, reports on each
existing insurance policy showing such information as the Bank may reasonably
request.



2.
Existence. Maintain its existence and business operations as presently in effect
in accordance with all applicable Legal Requirements, pay its debts and
obligations when due under normal terms, and pay on or before their due date,
all taxes, assessments, fees and other governmental monetary obligations, except
as they may be contested in good faith if they have been properly reflected on
its books and, at the Bank's request, adequate funds or security has been
pledged or reserved to insure payment.



3.
Financial Records. Maintain proper books and records of account, in accordance
with GAAP, and consistent with financial statements previously submitted to the
Bank.



4.
Inspection. Permit the Bank, its agents and designees to: (a) inspect and
photograph its Property, to examine and copy files, books and records, and to
discuss its business, operations, prospects, assets,







--------------------------------------------------------------------------------

Exhibit 10.18

affairs and financial condition with the Borrower's or its Subsidiaries'
officers and accountants, at times and intervals as the Bank reasonably
determines; (b) perform audits or other inspections of the Collateral, including
the records and documents related to the Collateral; and (c) confirm with any
Person any obligations and liabilities of the Person to the Borrower or its
Subsidiaries. The Borrower will, and will cause its Subsidiaries to cooperate
with any inspection or audit. The Borrower will pay the Bank the reasonable
costs and expenses of any audit or inspection of the Collateral (including fees
and expenses charged internally by the Bank for asset reviews) promptly after
receiving the invoice.


5.
Financial Reports. Furnish to the Bank whatever information, statements, books
and records the Bank may from time to time reasonably request, including at a
minimum:



A.Within forty-five (45) days after release, the Borrower’s 10-Q report.


B.Within one hundred and twenty (120) days after and as of the end of each of
its fiscal years, the Borrower’s annual consolidated financial statements
prepared in accordance with GAAP, including a balance sheet and statements of
income, cash flow and retained earnings, such financial statements to be audited
by an independent certified public accountant of recognized standing acceptable
to the Bank.


C.With each 10-Q and annual financial statement, a Compliance Certificate in the
form attached to this agreement, certified and executed by Borrower’s chief
financial officer, or other officer or an individual satisfactory to the Bank.
In the event of a conflict between this agreement and the Compliance
Certificate, the terms of this agreement shall control.


6.
Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of: (1) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions or changes in
Legal Requirements affecting it which could materially affect its business,
assets, affairs, prospects or financial condition; (2) the occurrence of any
event of default under any of the Related Documents; (3) the institution of
steps by it to withdraw from, or the institution of any steps to terminate, any
employee benefit plan as to which it may have liability; (4) any reportable
event or any prohibited transaction in connection with any employee benefit
plan; (5) any additions to or changes in the locations of its businesses; and
(6) any alleged breach by the Bank of any provision of this agreement or of any
other Related Document.



7.
Other Agreements. Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between it and any other Person.



8.
Title to Assets and Property. Maintain good and marketable title to all of its
Properties, and defend them against all claims and demands of all Persons at any
time claiming any interest in them.



9.
Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may request
to evidence any of the Credit Facilities, cure any defect in the execution and
delivery of any of the Related Documents, perfect any Lien, comply with any
Legal Requirement applicable to the Bank or the Credit Facilities or describe
more fully particular aspects of the agreements set forth or intended to be set
forth in any of the Related Documents.



10.
Employee Benefit Plans. Maintain each employee benefit plan as to which it may
have any liability, in compliance with all Legal Requirements.



11.
Banking Relationship. Establish and maintain its primary banking depository and
disbursement relationship with the Bank.









--------------------------------------------------------------------------------

Exhibit 10.18

12.
Compliance with Anti-Corruption Laws and Sanctions. Maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.



5.
Negative Covenants.



1.
Unless otherwise noted, the financial requirements set forth in this section
will be computed in accordance with GAAP applied on a basis consistent with
financial statements previously submitted by the Borrower to the Bank.



2.
Without the written consent of the Bank, the Borrower will not and no Subsidiary
of the Borrower will:



A.Distributions. Redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of its Equity Interests, return any contribution to an Equity
Owner or, other than stock dividends and dividends paid to the Borrower, declare
or pay any Distributions; provided, however, that if there is no existing
default under this agreement or any other Related Document and to do so will not
cause a default under any of such agreements the Borrower may (i) pay
Distributions to its Equity Owners sufficient in amount to pay their income tax
obligations attributable to the Borrower’s taxable income if the Borrower is a
sub S corporation, limited liability company or partnership, and (ii) repurchase
shares of its outstanding common stock in accordance with historical practices
pursuant to the stock buyback plan previously approved by Borrower's board of
directors.


B.Sale of Equity Interests. Issue, sell or otherwise dispose of its Equity
Interests; provided, however, that if there is no existing default under this
agreement or any other Related Document and to do so will not cause a default
under any of such agreements the Borrower may continue to issue and sell stock
to employees in accordance with historical practices pursuant to its 2010 Stock
Incentive Plan and Employee Stock Purchase Plan.


C.Debt. Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
capital leases or operating leases, other than (1) unsecured trade debt incurred
in the ordinary course of business, (2) indebtedness owing to the Bank, (3)
indebtedness reflected in its latest financial statement furnished to the Bank
prior to execution of this agreement and that is not to be paid with proceeds of
borrowings under the Credit Facilities, and (4) indebtedness outstanding as of
the date hereof that has been disclosed to the Bank in writing and that is not
to be paid with proceeds of borrowings under the Credit Facilities.


D.Guaranties. Guarantee or otherwise become or remain secondarily liable on the
undertaking of another, except for endorsement of drafts for deposit and
collection in the ordinary course of business.


E.Liens. Create or permit to exist any Lien on any of its Property except:
existing Liens known to and approved by the Bank; Liens to the Bank; Liens
incurred in the ordinary course of business securing current non-delinquent
liabilities for taxes, worker’s compensation, unemployment insurance, social
security and pension liabilities.


F.Use of Proceeds. Use, or permit any proceeds of the Credit Facilities to be
used, directly or indirectly, for: (1) any personal, family or household
purpose; or (2) the purpose of "purchasing or carrying any margin stock" within
the meaning of Federal Reserve Board Regulation U. At the Bank's request, it
will furnish a completed Federal Reserve Board Form U-1. Request any Credit
Facility or use, or permit any proceeds of the Credit Facilities to be used,
directly or indirectly, by the Borrower or any of its Subsidiaries or its or
their respective directors, officers, employees and agents: (1) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws;






--------------------------------------------------------------------------------

Exhibit 10.18

(2) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country; or (3) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.


G.Continuity of Operations. (1) Engage in any business activities substantially
different from those in which it is presently engaged; (2) cease operations,
liquidate, merge, transfer, acquire or consolidate with any other Person, change
its name, dissolve, or sell any assets out of the ordinary course of business;
(3) enter into any arrangement with any Person providing for the leasing by it
of Property which has been sold or transferred by it to such Person; or (4)
change its business organization, the jurisdiction under which its business
organization is formed or organized, or its chief executive office, or any
places of its businesses. Notwithstanding clause (2) above, Borrower may sell
the building it currently owns in which its corporate headquarters are located.


H.Limitation on Negative Pledge Clauses. Enter into any agreement with any
Person other than the Bank which prohibits or limits its ability to create or
permit to exist any Lien on any of its Property, whether now owned or hereafter
acquired.


I.Conflicting Agreements. Enter into any agreement containing any provision
which would be violated or breached by the performance of its obligations under
this agreement or any of the other Related Documents.


J.Transfer of Ownership. Permit any pledge of any Equity Interest in it or any
sale or other transfer of any Equity Interest in it.


K.Limitation on Loans, Advances to and Investments in Others and Receivables
from Others. Purchase, hold or acquire any Equity Interest or evidence of
indebtedness of, make or permit to exist any loans or advances to, permit to
exist any receivable from, or make or permit to exist any investment or acquire
any interest whatsoever in, any Person, except: (1) extensions of trade credit
to customers in the ordinary course of business on ordinary terms; (2) Permitted
Investments, including without limitation trading in its Proprietary Account in
accordance with historical practices and Permitted Acquisitions; and (3) loans,
advances, investments and receivables existing as of the date of this agreement
that have been disclosed to and approved by the Bank in writing and that are not
to be paid with proceeds of borrowings under the Credit Facilities.


L.Organizational Documents. Alter, amend or modify any of its Organizational
Documents.


M.Government Regulation. (1) Be or become subject at any time to any Legal
Requirement or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits the Bank
from making any advance or extension of credit to it or from otherwise
conducting business with it, or (2) fail to provide documentary and other
evidence of its identity as may be requested by the Bank at any time to enable
the Bank to verify its identity or to comply with any applicable Legal
Requirement, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.


N.Subsidiaries. Form, create or acquire any Subsidiary other than (i) U. S.
Global Brokerage, Inc., U.S. Global Investors (Bermuda) Limited and U.S. Global
Investors (Canada) Limited, U.S. Global Indices, LLC, and (ii) Subsidiaries
acquired or created in Permitted Acquisitions or in the normal course of
business.


3.
Financial Covenants. Without the written consent of the Bank, the Borrower will
not:



A. Current Ratio. Permit as of any fiscal quarter end, its ratio of current
assets to current liabilities to be less than 2.00 to 1.00.








--------------------------------------------------------------------------------

Exhibit 10.18

B. Leverage Ratio. Permit as of any fiscal quarter end, its ratio of total
liabilities to Tangible Net Worth to be greater than 0.75 to 1.00.


A. Liquidity. Permit at any time its total of cash, marketable securities and
accounts receivable (net of reserves), to be less than $5,000,000.00 in
aggregate market value, provided that not more than 25% of the foregoing amount
shall consist of “margin stock” as defined in Federal Reserve Board Regulation
U.


4.
Financial Statement Calculations. The financial covenant(s) set forth in Section
5.3 entitled "Financial Covenants" or in any subsection thereof shall, except as
may be otherwise expressly provided with respect to any particular financial
covenant, be calculated on the basis of the Borrower’s financial statements
prepared on a consolidated basis with its Subsidiaries in accordance with GAAP.
Except as may be otherwise expressly provided with respect to any particular
financial covenant, if any financial covenant states that it is to be tested
with respect to any particular period of time (which may be referred to therein
as a "Test Period") ending on any test date (e.g., a fiscal month end, fiscal
quarter end, or fiscal year end), then compliance with that covenant shall be
required commencing with the period of time ending on the first test date that
occurs after the date of this agreement (or, if applicable, of the amendment to
this agreement which added or amended such financial covenant).



6.
Representations.



1.
Representations and Warranties by the Borrower. To induce the Bank to enter into
this agreement and to extend credit or other financial accommodations under the
Credit Facilities, the Borrower represents and warrants as of the date of this
agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct throughout the term of this agreement and until all Credit Facilities
and all Liabilities under the Notes and other Related Documents are paid in
full: (a) its principal residence or chief executive office is at the address
shown above, (b) its name as it appears in this agreement is its exact name as
it appears in its Organizational Documents, (c) the execution and delivery of
this agreement and the other Related Documents to which it is a party, and the
performance of the obligations they impose, do not violate any Legal
Requirement, conflict with any agreement by which it is bound, or require the
consent or approval of any other Person, (d) this agreement and the other
Related Documents have been duly authorized, executed and delivered by all
parties thereto (other than the Bank) and are valid and binding agreements of
those Persons, enforceable according to their terms, except as may be limited by
bankruptcy, insolvency or other laws affecting the enforcement of creditors'
rights generally and by general principles of equity, (e) all balance sheets,
profit and loss statements, and other financial statements and other information
furnished to the Bank in connection with the Liabilities are accurate and fairly
reflect the financial condition of the Persons to which they apply on their
effective dates, including contingent liabilities of every type, which financial
condition has not changed materially and adversely since those dates, (f) no
litigation, claim, investigation, administrative proceeding or similar action
(including those for unpaid taxes) is pending or threatened against it, and no
other event has occurred which may in any one case or in the aggregate
materially adversely affect it or any of its Subsidiaries' financial condition,
properties, business, affairs or operations, other than litigation, claims, or
other events, if any, that have been disclosed to and acknowledged by the Bank
in writing, (g) all of its tax returns and reports that are or were required to
be filed, have been filed, and all taxes, assessments and other governmental
charges have been paid in full, except those presently being contested by it in
good faith and for which adequate reserves have been provided, (h) it is not an
"investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended, (i) there
are no defenses or counterclaims, offsets or adverse claims, demands or actions
of any kind, personal or otherwise, that it could assert with respect to this
agreement or the Credit Facilities, (j) it owns, or is licensed to use, all
trademarks, trade names, copyrights, technology, know-how and processes
necessary for the conduct of its business as currently conducted, and (k) the
execution and delivery of this agreement and the other Related Documents to
which it is a party and the performance of the obligations they







--------------------------------------------------------------------------------

Exhibit 10.18

impose, if the Borrower is other than a natural Person (i) are within its
powers, (ii) have been duly authorized by all necessary action of its governing
body, and (iii) do not contravene the terms of its Organizational Documents or
other agreement or document governing its affairs.


2.
Representations and Warranties Regarding Anti-Corruption Laws and Sanctions. The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No advance, letter of credit, use of proceeds or other
transaction contemplated by the Credit Facilities will violate Anti-Corruption
Laws or applicable Sanctions.



7.
Default/Remedies.



1.
Events of Default/Acceleration. If any of the following events occurs, the Notes
shall become due immediately, without notice, at the Bank's option, and the
Borrower hereby waives notice of intent to accelerate the maturity of the Notes
and notice of acceleration of the Notes upon the occurrence of any of the
following events:



A.Any Obligor fails to pay when due any of the Liabilities or any other debt to
any Person, or any amount payable with respect to any of the Liabilities, or
under any Note, any other Related Document, or any agreement or instrument
evidencing other debt to any Person.


B.Any Obligor or any Pledgor: (i) fails to observe or perform or otherwise
violates any other term, covenant, condition or agreement of any of the Related
Documents; (ii) makes any materially incorrect or misleading representation,
warranty, or certificate to the Bank; (iii) makes any materially incorrect or
misleading representation in any financial statement or other information
delivered to the Bank; or (iv) defaults under the terms of any agreement or
instrument relating to any debt for borrowed money (other than the debt
evidenced by the Related Documents) and the effect of such default will allow
the creditor to declare the debt due before its stated maturity.


C.In the event (i) there is a default under the terms of any Related Document,
(ii) any Obligor terminates or revokes or purports to terminate or revoke its
guaranty or any Obligor's guaranty becomes unenforceable in whole or in part,
(iii) any Obligor fails to perform promptly under its guaranty, or (iv) any
Obligor fails to comply with, or perform under any agreement, now or hereafter
in effect, between the Obligor and the Bank, or any Affiliate of the Bank or
their respective successors and assigns.


D.There is any loss, theft, damage, or destruction of any Collateral valued in
excess of $150,000.00 in the aggregate and not covered by insurance.


E.Any event occurs that would permit the Pension Benefit Guaranty Corporation to
terminate any employee benefit plan of any Obligor or any Subsidiary of any
Obligor.


F.Any Obligor or any of its Subsidiaries or any Pledgor: (i) becomes insolvent
or unable to pay its debts as they become due; (ii) makes an assignment for the
benefit of creditors; (iii) consents to the appointment of a custodian,
receiver, or trustee for itself or for a substantial part of its Property; (iv)
commences any proceeding under any bankruptcy, reorganization, liquidation,
insolvency or similar laws; (v) conceals or removes any of its Property, with
intent to hinder, delay or defraud any






--------------------------------------------------------------------------------

Exhibit 10.18

of its creditors; (vi) makes or permits a transfer of any of its Property, which
may be fraudulent under any bankruptcy, fraudulent conveyance or similar law; or
(vii) makes a transfer of any of its Property to or for the benefit of a
creditor at a time when other creditors similarly situated have not been paid.


G.A custodian, receiver, or trustee is appointed for any Obligor or any of its
Subsidiaries or any Pledgor or for a substantial part of their respective
Property.


H.Any Obligor or any of its Subsidiaries, without the Bank's written consent:
(i) liquidates or is dissolved; (ii) merges or consolidates with any other
Person; (iii) leases, sells or otherwise conveys a material part of its assets
or business outside the ordinary course of its business except the sale of the
building in which its corporate headquarters are located; (iv) leases,
purchases, or otherwise acquires a material part of the assets of any other
Person, except in the ordinary course of its business in connection with
Permitted Acquisitions; or (v) agrees to do any of the foregoing; provided,
however, that any Subsidiary of an Obligor may merge or consolidate with any
other Subsidiary of that Obligor, or with the Obligor, so long as the Obligor is
the survivor, and any Subsidiary may merge with another Subsidiary in connection
with any Permitted Acquisition.


I.Proceedings are commenced under any bankruptcy, reorganization, liquidation,
or similar laws against any Obligor or any of its Subsidiaries or any Pledgor
and remain undismissed for thirty (30) days after commencement; or any Obligor
or any of its Subsidiaries or any Pledgor consents to the commencement of those
proceedings.


J.Any judgment exceeding $150,000.00 is entered against any Obligor or any of
its Subsidiaries, or any attachment, seizure, sequestration, levy, or
garnishment is issued against any Property of any Obligor or any of its
Subsidiaries or of any Pledgor or any Collateral.


K.Any individual Obligor or Pledgor dies, or a guardian or conservator is
appointed for any individual Obligor or Pledgor or all or any portion of their
respective Property, or the Collateral.


2.
Cure Periods. Except as expressly provided to the contrary in the Notes or any
of the Related Documents, no condition, event or occurrence shall constitute the
occurrence of a default under the Notes, of a default under any of the
Liabilities or of a default under any of the Related Documents unless: (a) the
Bank has notified the Borrower of such condition, event or occurrence in writing
(a "Default Notice"); and (b) such condition, event, or occurrence has not been
fully cured (i) within five (5) days after the Borrower's receipt of a Default
Notice, if the condition, event or occurrence giving rise to such Default Notice
can be cured by the payment of money, or (ii) within thirty (30) days after the
Borrower's receipt of a Default Notice, if the condition, event or occurrence
giving rise to such Default Notice is of a nature that it can be cured only by
the means other than payment of money.



Provided, however, that the Borrower shall have no notice and cure rights under
this section if: (a) the condition, event or occurrence giving rise to the
occurrence of a default under the Notes, of a default under the Liabilities or
of a default under the Related Documents (i) is a condition, event or occurrence
described in any of clauses C(ii), (F), (G), (H), (I), or (K) of the section
captioned Events of Default/Acceleration section above or (ii) constitutes a
breach of any covenant in any Related Document prohibiting the sale or transfer
of (I) any assets of any Borrower, Mortgagor, Pledgor, Debtor, Assignor, Trustor
or any similar pledging or borrowing party (other than as permitted with respect
to trading in the Proprietary Account where permitted under this agreement) or
(2) any of the Collateral; or (b) the Borrower, during the twelve ( 12) month
period immediately preceding any Default Notice, has been given either (i) any
other Default Notice covering the same condition, event or occurrence or (ii)
three (3) or more other Default Notices of any nature.


3.
Remedies. At any time after the occurrence of a default, the Bank may do one or
more of the following: (a) cease permitting the Borrower to incur any
Liabilities; (b) terminate any commitment of the Bank







--------------------------------------------------------------------------------

Exhibit 10.18

evidenced by any of the Notes; (c) declare any of the Notes to be immediately
due and payable, without notice of acceleration, intention to accelerate,
presentment and demand or protest or notice of any kind, all of which are hereby
expressly waived; (d) exercise all rights of setoff that the Bank may have
contractually, by law, in equity or otherwise; and (e) exercise any and all
other rights pursuant to any of the Related Documents, at law, in equity or
otherwise.


A.Generally. The rights of the Bank under this agreement and the other Related
Documents are in addition to other rights (including without limitation, other
rights of setoff) the Bank may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Bank.


B.Bank’s Right of Setoff. The Borrower grants to the Bank a security interest in
the Deposits, and the Bank is authorized to setoff and apply, all Deposits,
Securities and Other Property, and Bank Debt against any and all Liabilities.
This right of setoff may be exercised at any time from time to time after the
occurrence of any default, without prior notice to or demand on the Borrower and
regardless of whether any Liabilities are contingent, unmatured or unliquidated.
In this paragraph: (a) the term "Deposits" means any and all accounts and
deposits of the Borrower (whether general, special, time, demand, provisional or
final) at any time held by the Bank (including all Deposits held jointly with
another, but excluding any IRA or Keogh Deposits, or any trust Deposits in which
a security interest would be prohibited by any Legal Requirement); (b) the term
"Securities and Other Property" means any and all securities and other personal
Property of the Borrower in the custody, possession or control of the Bank,
JPMorgan Chase & Co. or their respective Subsidiaries and Affiliates (other than
Property held by the Bank in a fiduciary capacity); and (c) the term "Bank Debt"
means all indebtedness at any time owing by the Bank, to or for the credit or
account of the Borrower and any claim of the Borrower (whether individual, joint
and several or otherwise) against the Bank now or hereafter existing.


8.
Miscellaneous.



1.
Notice. Any notices and demands under or related to this agreement shall be in
writing and delivered to the intended party at its address stated in this
agreement, and if to the Bank, at its main office if no other address of the
Bank is specified in this agreement, by one of the following means: (a) by hand;
(b) by a nationally recognized overnight courier service; or (c) by certified
mail, postage prepaid, with return receipt requested. Notice shall be deemed
given: (a) upon receipt if delivered by hand; (b) on the Delivery Day after the
day of deposit with a nationally recognized courier service; or (c) on the third
Delivery Day after the notice is deposited in the mail. "Delivery Day" means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of the change in
the manner provided in this provision.



2.
Statements. The Bank may from time to time provide the Borrower with account
statements or invoices with respect to any of the Liabilities ("Statements").
The Bank is under no duty or obligation to provide Statements, which, if
provided, will be solely for the Borrower’s convenience. Statements may contain
estimates of the amounts owed during the relevant billing period, whether of
principal, interest, fees or other Liabilities. If the Borrower pays the full
amount indicated on a Statement on or before the due date indicated on such
Statement, the Borrower shall not be in default of payment with respect to the
billing period indicated on such Statement; provided, that acceptance by the
Bank of any payment that is less than the total amount actually due at that time
(including but not limited to any past due amounts) shall not constitute a
waiver of the Bank’s right to receive payment in full at another time.



3.
No Waiver. No delay on the part of the Bank in the exercise of any right or
remedy waives that right or remedy. No single or partial exercise by the Bank of
any right or remedy precludes any other future exercise of it or the exercise of
any other right or remedy. The making of an advance during the







--------------------------------------------------------------------------------

Exhibit 10.18

existence of any default or subsequent to the occurrence of a default or when
all conditions precedent have not been met shall not constitute a waiver of the
default or condition precedent. No waiver or indulgence by the Bank of any
default is effective unless it is in writing and signed by the Bank, nor shall a
waiver on one occasion bar or waive that right on any future occasion.


4.
Integration; Severability. This agreement, the Notes, and the other Related
Documents embody the entire agreement and understanding between the Borrower and
the Bank and supersede all prior agreements and understandings relating to their
subject matter. If any one or more of the obligations of the Borrower under this
agreement, the Notes, or the other Related Documents or any provision thereof is
held to be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining obligations of the Borrower and the
remaining provisions shall not in any way be affected or impaired; and the
invalidity, illegality or unenforceability in one jurisdiction shall not affect
the validity, legality or enforceability of such obligations or provisions in
any other jurisdiction.



5.
Joint and Several Liability. Each party executing this agreement as the Borrower
is individually, jointly and severally liable under this agreement.



6.
Governing Law and Venue. This agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this agreement may be brought by the
Bank in any state or federal court located in the State of Texas, as the Bank in
its sole discretion may elect. By the execution and delivery of this agreement,
the Borrower submits to and accepts, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of those courts.
The Borrower waives any claim that the State of Texas is not a convenient forum
or the proper venue for any such suit, action or proceeding.



7.
Survival of Representations and Warranties. The Borrower understands and agrees
that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this agreement or in any of the other Related Documents. The
Borrower further agrees that regardless of any investigation made by the Bank,
all such representations, warranties and covenants will survive the making of
the Credit Facilities and delivery to the Bank of this agreement, shall be
continuing in nature, and shall remain in full force and effect until such time
as the Liabilities shall be paid in full.



8.
Non-Liability of the Bank. The relationship between the Borrower on one hand and
the Bank on the other hand shall be solely that of borrower and lender. The Bank
shall have no fiduciary responsibilities to the Borrower. The Bank undertakes no
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.



9.
Indemnification of the Bank. The Borrower agrees to indemnify, defend and hold
the Bank, its parent companies, Subsidiaries, Affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the "Indemnified Persons")
harmless from any and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, attorneys'
fees (including the fees and expenses of any attorneys engaged by the
Indemnified Person) and amounts paid in settlement ("Claims") to which any
Indemnified Person may become subject arising out of or relating to the Credit
Facilities, the Liabilities under this agreement or any other Related Documents
or the Collateral, including any Claims resulting from any Indemnified Person’s
own negligence, except to the limited extent that the Claims are proximately
caused by the Indemnified Person's gross negligence or willful misconduct. The
indemnification provided for in this paragraph shall survive







--------------------------------------------------------------------------------

Exhibit 10.18

the termination of this agreement and shall not be affected by the presence,
absence or amount of or the payment or nonpayment of any claim under, any
insurance.


10.
Counterparts. This agreement may be executed in multiple counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts,
taken together, shall constitute one and the same agreement.



11.
Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this agreement and any other Related Documents.



12.
Recovery of Additional Costs. If the imposition of or any change in any Legal
Requirement, or the interpretation or application of any thereof by any court or
administrative or governmental authority (including any request or policy not
having the force of law) shall impose, modify, or make applicable any taxes
(except federal, state, or local income or franchise taxes imposed on the Bank),
reserve requirements, liquidity requirements, capital adequacy requirements,
Federal Deposit Insurance Corporation (FDIC) deposit insurance premiums or
assessments, or other obligations which would (A) increase the cost to the Bank
for extending, maintaining or funding the Credit Facilities, (B) reduce the
amounts payable to the Bank under the Credit Facilities, or (C) reduce the rate
of return on the Bank's capital as a consequence of the Bank's obligations with
respect to the Credit Facilities, then the Borrower agrees to pay the Bank such
additional amounts as will compensate the Bank therefor, within five (5) days
after the Bank's written demand for such payment. The Bank's demand shall be
accompanied by an explanation of such imposition or charge and a calculation in
reasonable detail of the additional amounts payable by the Borrower, which
explanation and calculations shall be conclusive in the absence of manifest
error.



13.
Expenses. To the extent not prohibited by applicable Legal Requirements and
whether or not the transactions contemplated by this agreement are consummated,
the Borrower is liable to the Bank and agrees to pay on demand all reasonable
costs and expenses of every kind incurred in connection with the negotiation,
preparation, execution, filing, recording, amendment, modification,
supplementing and waiver of this agreement and the Related Documents, the
making, servicing and collection of the Credit Facilities and the realization on
any Collateral and any other amounts owed under this agreement or the Related
Documents, including without limitation reasonable attorneys' fees and court
costs. These costs and expenses include without limitation any costs or expenses
incurred by the Bank in any bankruptcy, reorganization, insolvency or other
similar proceeding involving any Obligor, Pledgor, or Property of any Obligor,
Pledgor, or Collateral. The obligations of the Borrower under this section shall
survive the termination of this agreement.



14.
Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Bank in connection with the Liabilities, and all or any part of
the payment or transfer is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid or transferred by the Bank
or paid or transferred over to a trustee, receiver or any other entity, whether
under any proceeding or otherwise (any of those payments or transfers is
hereinafter referred to as a "Preferential Payment"), then this agreement and
the Notes shall continue to be effective or shall be reinstated, as the case may
be, even if all those Liabilities have been paid in full and whether or not the
Bank is in possession of the Notes and whether any of the Notes has been marked,
paid, released or cancelled, or returned to the Borrower and, to the extent of
the payment, repayment or other transfer by the Bank, the Liabilities or part
intended to be satisfied by the Preferential Payment shall be revived and
continued in full force and effect as if the Preferential Payment had not been
made. The obligations of the Borrower under this section shall survive the
termination of this agreement.



15.
Assignments. The Borrower agrees that the Bank and its Affiliates may at any
time work together and share any information about the Borrower and its
Affiliates and their relationships with the Bank or any of its Affiliates or
their successors, with and among the Bank or any of its Affiliates or their







--------------------------------------------------------------------------------

Exhibit 10.18

successors, or any purchaser or potential purchaser of any of the Notes or the
other Liabilities, or any representative of any of the parties described in this
sentence. The Borrower agrees that the Bank may at any time sell, assign or
transfer one or more interests or participations in all or any part of its
rights and obligations in the Notes to one or more purchasers whether or not
related to the Bank.


16.
Waivers. To the maximum extent not prohibited by applicable Legal Requirements,
each Obligor waives (a) any right to receive notice of the following matters
before the Bank enforces any of its rights: (i) any demand, diligence,
presentment, dishonor and protest, or (ii) any action that the Bank takes
regarding any Person, any Collateral, or any of the Liabilities, that it might
be entitled to by law or under any other agreement; (b) any right to require the
Bank to proceed against the Borrower, any other Obligor or any Collateral, or
pursue any remedy in the Bank's power to pursue; (c) any defense based on any
claim that any Obligor's obligations exceed or are more burdensome than those of
the Borrower; (d) the benefit of any statute of limitations affecting liability
of any Obligor or the enforcement hereof; (e) any defense arising by reason of
any disability or other defense of the Borrower or by reason of the cessation
from any cause whatsoever (other than payment in full) of the obligation of the
Borrower for the Liabilities; and (f) any defense based on or arising out of any
defense that the Borrower may have to the payment or performance of the
Liabilities or any portion thereof. Each Obligor consents to any extension or
postponement of time of its payment without limit as to the number or period, to
any substitution, exchange or release of all or any part of any Collateral, to
the addition of any other party, and to the release or discharge of, or
suspension of any rights and remedies against, any Obligor. The Bank may waive
or delay enforcing any of its rights without losing them. Any waiver affects
only the specific terms and time period stated in the waiver. No modification or
waiver of any provision of the Notes is effective unless it is in writing and
signed by the Person against whom it is being enforced. To the extent not
prohibited by any Legal Requirement, each Obligor waives (a) all of its rights
under Rule 31, Texas Rules of Civil Procedure, Chapter 43 of the Texas Civil
Practice and Remedies Code, and Section 17.001 of the Texas Civil Practice and
Remedies Code; (b) to the extent it is subject to the Texas Revised Partnership
Act ("TRPA") or Section 152.306 of the Texas Business Organizations Code
("BOC"), compliance by the Bank with Section 3.05(d) of TRPA and Section
152.306(b) of BOC; and (c) if the Liabilities are secured by an interest in real
Property, all of its rights under Sections 51.003, 51.004, and 51.005 of the
Texas Property Code (as amended from time to time).



17.
Time is of the Essence. Time is of the essence under this agreement and in the
performance of every term, covenant and obligation contained herein.



18.
Confidentiality. The Bank agrees that it will treat information provided by the
Borrower or its representatives to the Bank (the "Information") as confidential;
provided, however, that the Bank may disclose the Information (a) to its
Affiliates and its and its Affiliates’ directors, employees, officers, auditors,
consultants, agents, counsel and advisors (such Affiliates and such Persons
collectively, "Representatives"), it being understood that its Representatives
shall be informed by the Bank of the confidential nature of such Information and
be instructed to comply with the terms of this section to the same extent as is
required of the Bank hereunder; (b) in response to a subpoena or other legal
process, or as may otherwise be required by law, order or regulation, or upon
the request or demand of any governmental or regulatory agency or authority
having jurisdiction over the Bank or its Representatives or to defend or
prosecute a claim brought against or by the Bank and/or its Representatives
related to Borrower or any of the Credit Facilities; (c) to actual and
prospective assignees, actual and prospective participants, and actual and
prospective swap counterparties, provided that all such participants, assignees
or swap counterparties execute an agreement with the Bank containing provisions
substantially the same as those contained in this section; (d) to holders of
Equity Interests in the Borrower, other than holders of any Equity Interest in a
publicly traded company; (e) to any Obligor; and (f) with the Borrower's
consent. The restrictions contained in this section shall not apply to
Information which (a) is or becomes generally available to the public other than
as a result of a disclosure by the Bank or its Representatives in breach of this
section, or (b) becomes available to the Bank or its Representatives from a
source, other than the Borrower or one







--------------------------------------------------------------------------------

Exhibit 10.18

of its agents, who is not known to the Bank or its Representatives to be bound
by any obligations of confidentiality to the Borrower, or (c) was known to the
Bank or its Representatives prior to its disclosure to the Bank or its
Representatives by the Borrower or one of its agents or was independently
developed by the Bank or its Representatives, or (d) was or is, after the date
hereof, disclosed (or required to be disclosed) by the Borrower to the Bank or
any of its Representatives under or in connection with any existing financing
relationship between the Borrower and the Bank or any of its Representatives,
the disclosure of which shall be governed by the agreements executed in
connection with such financing relationship. Any Person required to maintain the
confidentiality of the Information as provided in this section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


9.
USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:



IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual the Bank will ask for its
name, taxpayer identification number, residential address, date of birth, and
other information that will allow the Bank to identify it, and, if it is not an
individual the Bank will ask for its name, taxpayer identification number,
business address, and other information that will allow the Bank to identify it.
The Bank may also ask, if the Borrower is an individual, to see its driver’s
license or other identifying documents, and if it is not an individual, to see
its Organizational Documents or other identifying documents.


10.
WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.



11.
JURY WAIVER. TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE
BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN
THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT
OR THE OTHER RELATED DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE
BANK TO PROVIDE THE FINANCING DESCRIBED HEREIN.



THIS AGREEMENT AND THE OTHER WRITTEN RELATED DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.










--------------------------------------------------------------------------------

Exhibit 10.18

Address(es) for Notices:
Borrower:
7900 Callaghan Road
San Antonio, TX 78229
 
U.S. GLOBAL INVESTORS, INC.
 
 
 
By:
/s/ Susan B. McGee
 
 
 
 
Susan B. McGee
 
 
 
 
 
Printed Name
Title
 
 
 
Date Signed:
6/29/2015



BANK'S ACCEPTANCE
Bank:
The foregoing agreement is hereby agreed to and acknowledged.
 
JPMorgan Chase Bank, N.A.
 
 
 
By:
/s/ Natalie Hill
 
 
 
 
Natalie Hill
Authorized Officer
 
 
 
 
Printed Name
Title
 
 
 
Date Signed:
6/29/2015





Roger Pink \ CDP-4146790000000 \ STRM
003288321000 \ DW000B0096158121B9D9
K:\MMLS\LD\U\U S Global Investors Inc\Credit_Agreement U S _GLOBAL_INVESTORS_INC
gd 0512.docx












--------------------------------------------------------------------------------

Exhibit 10.18

Compliance Certificate Form as of May 7, 2015
COMPLIANCE CERTIFICATE


To:
JPMorgan Chase Bank, N.A.



This Compliance Certificate ("Certificate"), for the period ended
________________ ______, 20______, is furnished pursuant to that certain Credit
Agreement dated as of May 7, 2015 (as amended, modified, renewed or extended
from time to time, the "Agreement") among U.S. GLOBAL INVESTORS, INC. (the
"Borrower"), and JPMorgan Chase Bank, N.A. (the "Bank"). Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.    I am the of the Borrower and I am authorized to deliver this Certificate
on behalf of the Borrower and its Subsidiaries;


2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the compliance of the
Borrower and its Subsidiaries with the Agreement during the accounting period
covered by the attached financial statements (the "Relevant Period");


3.    The attached financial statements of the Borrower and, as applicable, its
Subsidiaries and/or Affiliates for the Relevant Period: (a) have been prepared
on an accounting basis (the "Accounting Method") consistent with the
requirements of the Agreement and, except as may have been otherwise expressly
agreed to in the Agreement, in accordance with GAAP consistently applied, and
(b) to the extent that the attached are not the Borrower’s annual fiscal year
end statements, are subject to normal year-end audit adjustments and the absence
of footnotes;


4.    The examinations described in paragraph 2 did not disclose and I have no
knowledge of, except as set forth below, (a) the existence of any condition or
event which constitutes a default or an event of default under the Agreement or
any other Related Document during or at the end of the Relevant Period or as of
the date of this Certificate, or which would, subject to the giving of notice or
the lapse of time or both, constitute a default or event of default under the
Agreement or any other Related Document during or at the end of the Relevant
Period or as of the date of this Certificate or (b) any change in the Accounting
Method or in the application thereof that has occurred since the date of the
annual financial statements delivered to the Bank in connection with the closing
of the Agreement or subsequently delivered as required in the Agreement;


5.    I hereby certify that, except as set forth below, no Obligor has, if
applicable, changed its (i) name, (ii) chief executive office, (iii) principal
place of business, (iv) the type of entity it is or (v) state of incorporation
or organization without having received the Bank’s prior written consent;


6.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct; and


7.    Described below are the exceptions, if any, referred to in paragraph 4
hereof by listing, in detail, the (i) nature of the condition or event, the
period during which it has existed and the action which the Borrower has taken,
is taking, or proposes to take with respect to each such condition or event or
(ii) change in the Accounting Method or the application thereof and the effect
of such change on the attached financial statements:


The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day of , .


U.S. GLOBAL INVESTORS, INC.


By:                        


Name:                    


Title:        






--------------------------------------------------------------------------------

Exhibit 10.18

Schedule I to Compliance Certificate for U.S. GLOBAL INVESTORS, INC.
Financial Covenants


Compliance as of _________________, 20___ (the "Compliance Test Date") with
Certain covenants contained in the Agreement and
Supporting calculations attached hereto




5.3    Financial Covenants. Without the written consent of the Bank, the
Borrower will not:


A.Current Ratio. Permit at any time, its Current Ratio to be less than 2.00 to
1.00.


As of the Compliance Test Date shown above, the Current Ratio is ______.___ to
1.00


Compliance as of the Compliance Test Date shown above: [__] Yes [__] No




B.Leverage Ratio. Permit at any time, its Leverage Ratio to be greater than 0.75
to 1.00.


As of the Compliance Test Date shown above, the Leverage Ratio is ______.___ to
1.00


Compliance as of the Compliance Test Date shown above: [__] Yes [__] No




Liquidity. Permit at any time its Liquidity to be less than $5,000,000.00.


As of the Compliance Test Date shown above, the Liquidity is
$_____________________


Compliance as of the Compliance Test Date shown above: [__] Yes [__] No








